Frankenthaler, J.
The authorities appear to have construed the language of subdivision 6 of section 4 of the Tax Law, upon which the relator’s claim of exemption is based, in the manner contended for by the defendants. (B’Nai B’Rith Club, Inc., v. City of New York, 270 N. Y. 12, 15; People ex rel. New York Lodge v. Purdy, 179 App. Div. 805; affd., 224 N. Y. 710; People ex rel. Schenectady O. F. T. A. v. McMillan, 117 Misc. 600; affd., 199 App. Div. 268; People ex rel. German Masonic Temple Assn. v. Goldfogle, 136 Misc. 100; affd., 229 App. Div. 863; affd., 255 N. Y. 586; People ex rel. Perry Lodge v. Clark, 125 Misc. 618; People ex rel. Silver Lake Mutual Assn. v. Clark, Id. 622, 624. See, also, People ex rel. Mizpah Lodge v. Burke, 228 N. Y. 245.) In B’Nai B’Rith Club, Inc., v. City of New York (supra) the Court of Appeals, in overruling the claim that the real property there involved was exempt under the provisions of the Tax Law, upon which the present relator’s claim of exemption is predicated, pointed out, among other things, that the property “ is not used exclusively for meetings.” The motion to vacate and quash the writ of certiorari and to dismiss the petition is, accordingly, granted. Settle order.